DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed December 8th, 2021 have been entered. Claims 1, and 4-9 remain pending in the application. Applicant’s amendments to the claims have overcome partially the Drawing, Specification, and Claim Objections, alongside 112b Objections set forth in the Non-Final Office Action mailed August 16th, 2021 and are hereby withdrawn in light of their correction. Such noted objections are indicated in the Response to Argument section of this instant office action concerning particulars. Otherwise, the Drawing, Specification, and Claim Objections alongside the 112b Rejections are maintained in their respective section as lacking correction or explanation as the section may merit/indicate. Additionally, several new matters of 112b appear to have arisen in light of applicant’s amendments.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sofa feet and the height thereof being 10-14 cm (of claim 2); and the sofa bed fabric is tiled on the entire sofa bed frame (of claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "1" and "21" have both been used to designate the "mounting plate" and the "first connecting rod assembly" between FIGS. 1 and 3. It is respectfully recommended to make "1" an arrowed line (alongside any other grouped entities) to adequately distinguish from a singular entity or member.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1” has been used to designate both the horizontally oriented mounting plate in FIG. 3 and the vertically askewed linkage in FIG. 1. It is respectfully recommended to amend assemblages that comprise more than a single component as an arrowed line (distanced from the entity) to adequately distinguish the reference character from a single entity or member.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
A substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The substitute specification filed must be accompanied by a statement that it contains no new matter.
A substitute specification excluding the claims is required pursuant to 37 CFR 1.125(a) because the specification is not in idiomatic English and contains a considerable amount of grammatical errors that appear to be the result of a literal translation of the foreign priority document.
with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.
In light of the considerable grammatical/idiomatic English errors that are apparent in the application, the specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Several examples of such (but are not an exhaustive list) include:
“that causes the appearance not beautiful and the inconvenient for cleaning work” (page 5, lines 13-17), 
“the bed frame rod (6) are composed by a plurality of short rods” (page 6, lines 3-4), 
“Third embodiment, the end part is welded to the short rod” (page 6, lines 19), 
“In order to improve the reasonable use area, people improved the use of the bed…” (page 1, lines 16-17), 
“the feeling of the traditional sofa bed is not in comfort” (page 1, lines 20-21), 
“and the product quality is improved” (page 3, line 19), 
“the reinforcing cross rod is provided at a location where is below…” (page 4, lines 18-20), 
“The purpose of moving the reinforcing cross rod (7) backwards mainly considers the consumer’s feelings in actual use” (page 4, lines 20-21), 
“KD plug-in” (page 4, line 24).
Amongst others.
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:
 “the first and second connecting assemblies” should read as “the first and second connecting rod assemblies” in claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, and 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 1, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “returnable connection” in claim 1 is used by the claim to mean “removable connection,” while the accepted meaning is “moving in return to, permitted to return, or otherwise capable of being returned (such as by a physical entrance and egress, coming and going into one's possession or similar)” The term is indefinite because the specification does not clearly redefine the term.
 Regarding claim 1 (similar to the immediate claim above) the term “tiled” in claim 1 appears to be used by the claim to mean some other term, however, the term is not art recognized or close to any art recognized term, and it is not eminently clear what ‘tiled’ would immediately translate to, while the accepted meaning of applicant’s claimed term is “to cover with tiles” The term is indefinite because the specification does not clearly redefine the term or explain any further than the claims themselves do. For the purposes of examination, the limitation “the sofa bed fabric is tiled on the entire sofa bed frame” is construed as “the sofa bed fabric is attached to
Further regarding claim 1, the limitation “the sleeve area is rotated with the cross bar as a center to achieve tightness of the sofa bed fabric during folding the sofa bed fabric” is recited. It is not clear if the limitation is merely describing functional language (per an apparatus claim) or if the limitation is describing a method of use/operation of the apparatus. In the latter’s case MPEP 2173.05(p) is relevant for rationales further outlined for claims 6 (paragraph 19 below). For the purposes of examination, the limitation is construed as “the sleeve area is configured to be rotated with the cross bar as a center to achieve tightness of the sofa bed fabric during folding the sofa bed fabric” OR “the sleeve area is configured to be rotated with the cross bar as a center [[to achieve tightness of the sofa bed fabric during folding the sofa bed fabric]]”
Regarding claim 4, the limitation “a bottom of the bottom mounting plate” is recited. There is insufficient antecedent basis for the “the bottom mounting plate” as ‘a bottom mounting plate’ has not been disclosed. For the purposes of examination, the claim is construed as the latter ‘a bottom mounting plate’.
Regarding claims 5 and 6, the limitation “the bed frame rod” are recited. There is a lack of antecedent basis for the cited limitation. For the purposes of examination, the limitation is construed to read as “[[the]] a bed frame rod” for both claims 5 and 6.
Further regarding claim 6, the limitation “a plurality of short rods” is recited. There is confusing antecedent basis for this claimed limitation as “a plurality of short rods” has already been recited in claim 1. There is confusion as to whether these ‘a plurality of short rods’ is the same ‘a plurality of short rods’ as claim 1 discloses, or an entirely new ‘plurality of short rods’. Applicant should amend as appropriate for clarity, but for the sake of examination, the 
Further regarding claim 6, the limitation “the male end is inserted into the female end” is recited. It is unclear if the limitation is claiming “the male end is configured to be inserted into the female end” (per an apparatus claim) or the limitation is claiming “the male end is inserted into the female end” (as by a method of use or making). In the latter’s instance, the claim is indefinite (MPEP 2173.05(p) is relevant). As “{a} single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph”. For the purposes of examination, the limitation is construed to read as “the male end is configured to be inserted into the female end” in light of the preamble reciting an apparatus.
Regarding claim 7, the limitation “the outer diameter of the male end is smaller than the outer diameter of the short rod” is recited. It is not clear what this limitation is adding over the antecedent claimed limitation “the short rod has a male end or a female end, an internal diameter of the female end is greater than the external diameter of the male end” of claim 6. Since the internal diameter of the female end of the short rod is already lesser than the outer diameter
Claims 8 and 9 are additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as being dependent upon a rejected base claim(s) (claims 1, 4, 6, and 7).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raymond et al. (U.S. Pat. No. 9015879); hereafter "Raymond" in view of Jiguan (Chinese Application 206659542U) and non-patent literature “Sofa Leg”.
Regarding claim 1, Raymond discloses (FIGS. 1 and 2) a foldable sleeper sofa with high feet comprising: a sofa body (10; FIGS. 1 and 2) with four sofa feet (as illustrated in FIG. 1); a sofa bed frame (as illustrated in FIGS. 1-3 interior of the sofa body (10) and encapsulating the fabric sheet in FIG. 1), the sofa body, {and} the sofa bed frame are connected together to form a foldable sleeper sofa with high feet (as illustrated in FIG. 1); a sofa bed fabric assemble (as 
However, Raymond does not explicitly demonstrate a reinforcing cross rod wherein two sides of the reinforcing cross rod are connected with two sides of the sofa bed frame, wherein the reinforcing cross rod is provided below a head part of the sofa bed frame; nor does Raymond disclose wherein the sofa bed frame comprises a headrest rod, a first connecting rod assembly, a second connecting rod assembly and a rod combination assembly, two ends of the headrest rod are connected to the bed frame rods in returnable connection, the first and second connecting assemblies are respectively arranged under the bed frame, the rod combination assembly is composed of a plurality of short rods, each short rod is connected to the bed frame removably; nor a cross bar; wherein the cross bar is arranged in the sleeve area, a width of the sleeve area is larger than a diameter of the cross bar, the sleeve area is {configured to be} rotated with the cross bar as a center to achieve tightness of the sofa bed fabric during folding the sofa bed fabric.
Regardless, Jiguan teaches (FIG. 1 and Modified FIG. 1) a foldable sleeper sofa comprising: a sofa body (paragraph 0052, page 8: “the sofa bed can be divided into three parts”), a sofa bed frame (as illustrated in FIG. 1) and a reinforcing cross rod (Modified FIG. 1), the sofa body, the sofa bed frame and the reinforcing cross rod are connected together to form a foldable sleeper sofa (as conveyed in paragraph 0052, deferring to FIG. 1), two sides of the 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have simply substituted the metal sofa bed frame of Raymond (as illustrated in FIGS. 1-3 interior of the sofa body (10) and encapsulating the fabric sheet in FIG. 1) with the metal sofa bed frame of Jiguan (as illustrated in FIG. 1/Modified FIG. 1). Wherein the results would have been predictable as both Raymond and Jiguan are concerned with collapsible/deployable sofa beds that are internalized within a sofa body and both concern a two-fold collapsible metal sofa bed frame (as illustrated in FIGS. 1-3 of Raymond and FIG. 1 of Jiguan). Where further, both the sofa bed frames were known to the art (in light of their eminent analogous parallels), and furthermore would operate equivalently in light of their starting and ending configurations while further availing folding sections analogous with each other that would not impede the capabilities of the fabric support or high feet of Raymond and 

    PNG
    media_image1.png
    696
    1263
    media_image1.png
    Greyscale

Modified FIG. 1
However, Raymond still does not explicitly disclose wherein a height of each sofa foot is 10-14 cm.
	Regardless, Sofa Leg teaches (page 1, Title, FIG. 1) a leg for a sofa or couch that is 10-14 cm (5 inches being equivalent to 12.7 cm). 
	It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have substituted the arbitrarily dimensioned legs of Raymond (the legs/feet in FIG. 1) with the explicitly dimensioned legs/feet of Sofa Leg (as illustrated in FIG. 1 and dimensioned/specified on page 1). Where the results would have been predictable as both Raymond and Sofa Leg are concerned with tapered cubic legs for sofas/couches, and sofa legs are well known to the art of sofa beds that utilize a sofa or couch body and would be recognized as an immediate equivalent for the illustrated tapered cubic feet of Raymond (as illustrated in FIG. 1).
Regarding claim 4, Raymond in view of Jiguan and Sofa Leg discloses (Jiguan: Modified FIG. 1) the foldable sleeper sofa with high feet according to claim 1, wherein a riveting plate (Modified FIG. 1) is provided at a bottom of the first connecting rod assembly and a bottom of {a} bottom mounting plate (as illustrated in Modified FIG. 1), the riveting plate is a connection place for a swivel point after being folded (as conveyed through Modified FIG. 1), a first connecting rod (Modified FIG. 1) is connected to the bottom mounting plate (as illustrated in Modified FIG. 1), a lower end of the first connecting rod is connected to a lower end of a limit plate for changing the limit position after being folded (as demonstrated eminently in Modified FIG. 1), the second connecting rod assembly is the same as the first connecting rod assembly (As illustrated in Modified FIG. 1).
Regarding claim 5, Raymond in view of Jiguan and Sofa Leg discloses (Jiguan: Modified FIG. 1 and FIGS. 6a/6b) the foldable sleeper sofa with high feet according to claim 1, wherein the rod combination assembly and the bed frame rod are respectively connected by a form of a male-female connection or a screw connection (As illustrated in Modified FIG. 1 and FIGS 6a/6b).
Regarding claim 6, Raymond in view of Jiguan and Sofa Leg discloses (Jiguan: Modified FIG. 1 and FIGS. 6a/6b) the foldable sleeper sofa with high feet according to claim 4, wherein the {plurality of} bed frame rod{s} comprises a plurality of short rods, {each} short rod has a male end or a female end (as illustrated in Modified FIG. 1 and FIGS. 6a/6b), an internal diameter of the female end is greater than the external diameter of the male end, and the male end is inserted into the female end (Jiguan: as illustrated in FIGS. 6a/6b).
Regarding claim 7, Raymond in view of Jiguan and Sofa Leg discloses (Jiguan: Modified FIG. 1) the foldable sleeper sofa with high feet according to claim 6, wherein the male end is provided on the short rod by welding (Jiguan: paragraph 0067, page 10) or stamping (Jiguan: paragraph 0065, page 10) and the outer diameter of the male end is smaller than the outer diameter of the short rod.
Regarding claim 8, Raymond in view of Jiguan and Sofa Leg discloses the foldable sleeper sofa with high feet according to claim 6, wherein the male end is formed by shrinking the rod at one end (Jiguan: paragraph 0069, page 10).
Regarding claim 9, Raymond in view of Jiguan and Sofa Leg discloses (Jiguan: FIG. 6b) the foldable sleeper sofa with high feet according to claim 7, wherein the male end is fixed by screws after being inserted into the female end (Jiguan: as illustrated in FIG. 6b).
Response to Arguments
Applicant’s arguments, see Remarks (page 5, paragraph 2), filed December 8th, 2021, with respect to Drawing Objections concerning “below a neck of a laying human” have been fully considered and are persuasive.  The Drawing Objection particular to “below a neck of a laying human” of December 8th, 2021 has been withdrawn. 
However, all other Drawing objections (including “the sofa bed fabric is tiled on the entire sofa bed frame” (of claim 11) and “the sofa feet and the height thereof being 10-14 cm” (claim 2) (paragraph 2 of the Non-Final Office Action mailed August 16th, 2021) and the drawing objections of paragraphs 3, and 4 are maintained as the objection to the drawings were not and are not held in abeyance as set forth in the Non-Final Office Action mailed August 16th, 2021.
Regarding Applicant’s Arguments (see Remarks: page 5, paragraph 4), filed December 8th, 2021, with respect to 112b Rejections (particular to paragraphs 12 and 13 of the Non-Final Office Action th, 2021) have been addressed by the cancellation of the language indicated as redundant or indefinite. The 112b Rejections of August 16th, 2021 directed to the particular subject matter indicated immediately prior is withdrawn in light of applicant’s correction.
However, all other 112b Rejections are either maintained or reasserted in light of applicant’s recombination of claimed subject matter in the 112b section of the instant office action as lacking either correction or explanation.
Applicant's arguments filed December 8th, 2021 have been fully considered but they are not persuasive.
Notably, the inclusion of applicant’s cited limitations (See Remarks: page 5, final two paragraphs), appears to be met through the combination of Raymond in view of Jiguan and Sofa Leg, where Sofa Leg avails sofa feet/foot of a 10-14 cm height (12.7 cm particularly). While Jiguan avails a reinforcing cross rod (Modified FIG. 1), a cross bar (Modified FIG. 1); while Raymond avails a sofa bed fabric assembly (as illustrated in FIG. 1) a sofa bed fabric (as illustrated in FIG. 1), a sleeve area (as illustrated in FIG. 1 about (29)); the sofa bed fabric is tiled on the entire sofa bed frame (as illustrated in FIGS. 1-4), a middle part of the sofa bed fabric is a fold (as illustrated about (29) in FIG. 1), and a lower part of the fold is S-shaped to form a sleeve area (as illustrated beneath (29) in FIG. 1). It is further considered that the newly amended claim 1 appears to recombinate aspects of claims 2, 3, and 11 that were previously addressed either by the combination of Raymond in view of Jiguan, or Raymond in further view of Sofa Leg; in combinations therewith that maintained understandings for claims 4-9 that depended on claims 2 and 3.
Therefore, claim 1, and dependents thereof as set forth in the 103 section above are maintained for reasons of record and those set forth in the instant office action.
Conclusion
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LUKE HALL/Examiner, Art Unit 3673  


/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                                                                                  
3/11/2022